UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 24, 2017 DESTINATION XL GROUP, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 01-34219 04-2623104 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 555 Turnpike Street, Canton, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (781) 828-9300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 24, 2017, Alan S. Bernikow notified Destination XL Group, Inc. (the “Company”) that, effective March 31, 2017, he will resign as a member of the Company’s Board of Directors (“Board of Directors”). Mr. Bernikow’s resignation is not a result of any disagreement with the Company.The position on the Board of Directors that will be vacated as a result of Mr. Bernikow’s resignation will remain vacant until such time as a new director is identified and appointed or the Board determines to reduce its size. At the time of his notification, Mr. Bernikow was serving on the Nominating and Corporate Governance Committee of the Board of Directors. Prior to March 31, 2017, the Board of Directors expects to appoint a director to assume Mr. Bernikow’s position on the Nominating and Corporate Governance Committee upon his departure. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DESTINATION XL GROUP, INC. Date: January 26, 2017 By: /s/ Robert S. Molloy Robert S. Molloy Senior Vice President, General Counsel and Secretary 3
